Citation Nr: 0827241	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.J.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1974 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held n April 2008.  A transcript of 
that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran experienced verified stressors in service.

3.  Competent medical evidence links the veteran's PTSD with 
the verified stressors.


CONCLUSION OF LAW

The veteran has PTSD which was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in her 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes that the RO 
has not advised the veteran of the information and evidence 
necessary to substantiate the initial rating assigned and the 
effective date for the grant of service connection in the 
event her claim was successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board trusts that in 
implementing the Board's decision, the RO will afford the 
veteran any notice and assistance rights to which she is 
entitled.
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3)

Factual background

The veteran contends that she was sexually assaulted and 
harassed in service.  Specifically, she contends that the 
dentist she assisted not only would make sexual remarks, 
innuendos and advances, but groped her on at least one 
occasion.  She maintains that she was harassed and verbally 
assaulted by foreign soldiers attending the Defense Language 
Institute on her base, and that she was stalked by one such 
individual.  She also contends that she was sexually 
assaulted by a stranger from whom she had accepted a ride.  
As a result of these experiences, she explains that she 
started using drugs, and voluntarily admitted herself to 
hospitalization.

The service medical records show that the veteran sought 
psychiatric counseling during service for depression and a 
possible borderline personality and schizophrenia.  She was 
noted to be performing poorly at her job in the dental 
clinic.  In August 1974, she was admitted to the emergency 
room with a diagnosis of immature personality after injuring 
herself and decompensating during the "defection" of her 
current boyfriend.  The hospital report noted that she had 
been receiving psychiatric counseling for depression during 
the prior month.  The final diagnosis was immature 
personality with antisocial aspects.  At her separation 
examination, she reported experiencing sleep problems and 
depression since childhood.  

Service memoranda on file document disciplinary actions or 
accusations against the veteran for offenses including 
arriving late for her job at a dental clinic, failing to 
complete work assignments, and disobeying orders.  The 
memoranda note that she frequently went to sick call, and 
demonstrated marginal performance and a defective attitude.

VA treatment and Vet Center records on file for 1995 to 
August 2007 document that the veteran first reported 
experiencing military sexual trauma in 2000.  The records 
since 2002 document actual treatment for the referenced 
trauma.  In March 2005, the veteran underwent a psychological 
assessment which resulted in the opinion that the data did 
not fully support a diagnosis of PTSD.  Specifically, her 
reported symptoms mostly referred to situations not directly 
related to the requirements set forth in Criteria A of the 
diagnostic criteria for PTSD.  Subsequent VA treatment 
records show that the veteran was diagnosed with PTSD 
considered related to military sexual trauma, although other 
treatment records diagnosed disorders such as depression 
without reference to PTSD.  A June 2003 statement by a 
psychologist related the veteran's PTSD to service 
experiences.

In a November 2002 statement, the veteran's service roommate 
recalled that the veteran would mention the dentist's 
inappropriate remarks and groping.  The former roommate also 
remembered that the veteran had been harassed and followed by 
a foreign soldier assigned to the Defense Language Institute.

The veteran underwent a psychological assessment by Dr. S.A. 
in November 2005.  The report of that assessment notes that 
she reported suffering a pre-service rape.  As to events in 
service, she discussed the behavior of the harassing dentist, 
the sexual assault by a stranger, and the harassment by the 
foreign officer.  Dr. S.A. concluded that the veteran had 
PTSD, and noted that the veteran's pre-service experiences 
left her emotionally and mentally vulnerable to any form of 
harassment.  She concluded that the cumulative effect of the 
service harassments, abuse and trauma exacerbated the 
veteran's PTSD and made it complex and chronic.

At her May 2007 hearing before a Decision Review Officer and 
April 2008 hearing before the undersigned Acting Veterans Law 
Judge, the veteran testified that she assisted a dentist in 
service who would make inappropriate sexual remarks, and who 
once grabbed her inappropriately.  She explained that she 
thereafter sought hospitalization for a nervous breakdown.  
She testified that on another occasion she accepted a ride 
from a stranger who tore her shirt off; she escaped only 
after stabbing him and hiding until her rescue by a woman.  
The veteran also testified that she was stalked in service by 
a foreign soldier attending the Defense Language Institute.  
C.J. testified that she herself was raped by one of those 
foreign soldiers.  The veteran indicated that following the 
claimed incidents, her performance began to suffer.  She 
testified that after service she tried to attend school, but 
was unable to because of the illicit drugs she was using on 
account of her service experiences.  She indicated that she 
first sought psychiatric help after service in 1975, but 
stopped after the psychiatrist asked her out on a date.  The 
Board finds this testimony credible based on the 
corroborating testimony, the medical evidence of record, the 
veteran's history of disciplinary and psychological problems 
in service, and the veteran's demeanor at the hearing in 
April 2008.



Analysis

Although the March 2005 psychologist did not believe the 
veteran has PTSD, her treating psychologists at the Vet 
Center have diagnosed PTSD, and subsequent VA treatment notes 
show that her treating clinicians agree that the veteran does 
have PTSD.  The evidence as a whole demonstrates that the 
veteran has PTSD.

Service personnel records document serious deficiencies in 
the veteran's performance at a time relatively 
contemporaneous with the incidents of sexual assault and 
harassment on which her current claim is based.  The service 
medical records document treatment for depression and 
significant psychiatric symptoms as well.  In support of her 
claim the veteran has submitted a statement from her former 
roommate, who indicates that, during service, the veteran 
confided to her concerning the claimed incidents of sexual 
assault and harassment (except for the sexual assault by the 
stranger).  Although the psychiatric symptoms in service were 
at that time attributed to other issues, given the supporting 
statement by the roommate, the Board is satisfied that the 
veteran's allegations concerning the assault and harassment 
she experienced from the service dentist, and the harassment 
she received from the foreign officer, have been corroborated 
by credible evidence.  

With respect to medical evidence showing a link between 
current symptoms and an in-service stressor, although the 
March 2005 psychologist noted a pre-service history of sexual 
assault, and appeared to attribute the veteran's current 
psychiatric impairment to incidents other than those claimed 
to have occurred in service, Dr. S.A., the veteran's treating 
psychologist, and VA clinicians have attributed the veteran's 
PTSD to the corroborated incidences of sexual assault and 
harassment.  Resolving reasonable doubt in the veteran's 
favor, the Board assigns greater probative value to the 
latter opinions than to the opinion of the March 2005 
psychologist.

In short, the evidence shows that the veteran does have PTSD 
related to her claimed experiences concerning the dentist and 
to the foreign soldier.  Accordingly, as the veteran has 
presented credible supporting evidence of the incurrence of a 
service stressor (for this veteran, the sexual assault and 
harassment by the dentist, and the sexual harassment by the 
foreign soldier), and as the medical evidence on file shows 
that the veteran has PTSD based at least in large part on 
those stressors, the Board finds that the evidence supports 
the claim of entitlement to service connection for PTSD.  
Accordingly, service connection is in order for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


